IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41350
                         Summary Calendar


DAVID V. DOMINGUEZ,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. L-00-CV-103
                      --------------------
                        October 31, 2002

Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

     David V. Dominguez appeals the district court's judgment

affirming the Commissioner of Social Security's denial of

Supplemental Security Income benefits.   We find that the decision

was supported by substantial evidence and the proper legal

standards were used in evaluating the evidence.   See Bowling v.

Shalala, 36 F.3d 431, 434 (5th Cir. 1994); Ripley v. Chater,

67 F.3d 552, 555-56 (5th Cir. 1995).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41350
                                 -2-

     Dominguez argues that the administrative law judge (ALJ)

erred by concluding that he did not demonstrate that he met the

criteria for a listed mental impairment.    Dominguez cited the

psychiatric evaluation by Dr. John N. Enriquez to support his

assertion.    Contrary to Dominguez’s assertion, Dr. Enriquez’s

report supports the ALJ’s conclusion.

     Dominguez argues that the testimony of a vocational expert

(VE) is invalid because he had been given an incomplete

hypothetical question regarding Dominguez’s limitations.     The ALJ

noted correctly Dominguez’s age, education, vision limitations,

and mental limitations.    The ALJ did not note any physical

limitations because he rejected Dominguez’s complaints as

incredible.   Dominguez has not cited to any evidence to challenge

this conclusion.    Accordingly, the hypothetical question

presented by the ALJ to the vocational expert reasonably

incorporated all of Dominguez's disabilities supported by

evidence in the record and recognized by the ALJ.     See Morris v.

Bowen, 864 F.2d 333, 336 (5th Cir. 1988).

     Dominguez asserts that the ALJ erred in failing to credit

unspecified evidence and in failing to seek evidence from a

medical expert.    These assertions are not supported by any

argument citing to evidence in the record.    These issues have

been abandoned.     FED. R. APP. P. 28 (a)(9); Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     AFFIRMED.